Opinion issued November 14, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00253-CV
                            ———————————
                           JOSEPH WHITE, Appellant
                                         V.
       THE SHADOW OF THE ALMIGHTY MINISTRIES, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1013016


                          MEMORANDUM OPINION

      Appellant, Joseph White, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of
case).

         We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                          2